HARDY, Judge.
This suit was instituted by Williams & Dunlap Construction Company, Inc. and its fidelity insurer seeking the issuance of writs of mandamus as against the defendant Clerk of the Ninth Judicial District Court in and for the Parish of Rapides ordering the- cancellation of an affidavit executed and filed by Autrey & Goad Construction Company, purportedly claiming a lien and privilege on certain described property. Impleaded in the action were the Autrey & Goad Company and its individual partners. From a judgment ordering the cancellation of the offending document and its erasure from the public records of Rapides Parish, the- respondents, Autrey & Goad and the individual partners of said firm, have prosecuted this appeal.
For reasons which become obvious on the basis of recitals later set forth in this opinion we deem it unnecessary to recapitulate the extremely complicated ' issues of law which were originally involved in connection with this action.
Since rendition of the judgment of cancellation, from which this appeal was taken, a lien release bond has been filed by rela-tors, and, pursuant thereto, the release and cancellation of the recorded affidavit has been effected by appropriate action of the respondent Clerk of Court. It follows that the relief which was sought by relators in this action has been effectively accomplished and the appeal leaves nothing for-determination by this court.
As a precautionary measure, it should be observed that although the filing of the release bond and the actual cancellation of the lien do not appear from the record as made up on this appeal, the existence of these facts has been conceded by counsel for all parties. Under the conditions which presently exist any pronouncement by this court would be useless, unnecessary and ineffective.
For the reasons assigned the appeal is dismissed at appellant’s cost.